Citation Nr: 1826162	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  09-15 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the right knee, status/post patella replacement prior to January 23, 2007.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 15, 2006. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1982 to November 1984 and from March 1985 to July 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, and an October 2016 rating decision.  The Agency of Original Jurisdiction (AOJ) has since changed to the VARO in Nashville, Tennessee.  

In August 2017, the Board remanded the issues for additional development.  The case has now been returned to the Board for further appellate action.  Before the latest Board remand, a rating in excess of 10 percent prior to January 23, 2007, for chondromalacia patella of the right knee was denied in a March 2011 Board decision.  In an August 2012 memorandum decision, the Veteran Claims Court remanded the matter back to the Board for further proceedings consistent with the memorandum decision.  

The RO substantially complied with the August 2017 Board remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 27 Vet. App. at 336-337. 


FINDINGS OF FACT

1.  Prior to January 23, 2007, the Veteran's right knee disability was manifested by subjective complaints of pain and weakness; objective findings included extension from -5 to 0 degrees on both active and passive range of motion and flexion from 0 to 130 degrees of both active and passive range of motion.  Arthritis was not shown.  

2.  Prior to May 15, 2006, the Veteran was not shown to be unemployable on account of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for chondromalacia patella of the right knee prior to January 23, 2007, have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5257, 5259, 5260, 5261 (2017).

2.  The criteria for a TDIU prior to May 15, 2006, have not been met.  38 U.S.C. § 1155, 5110 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Right Knee Disability Prior to January 23, 2007

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Moreover, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  When a knee disorder is already rated under DC 5257, a veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  

In addition, a separate rating for arthritis can also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Therefore, where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.

The right knee disability is rated under DC 5261; however, the Board will consider all potentially relevant diagnostic codes.  In order to have warranted a rating in excess of 10 percent prior to January 2007, the evidence must have shown any of the following: 

* X-ray evidence of degenerative arthritis with noncompensable limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and involving 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations (20% under DC 5003); 
* moderate recurrent subluxation or lateral instability (20% under DC 5257); 
* limitation of flexion to 30 degrees (20% under DC 5260); or 
* limitation of extension to 15 degrees (20% under DC 5261). 

Other diagnostic codes relating to the knee are DC 5256 (ankylosis), DCs 5259 (symptomatic dislocation and/or removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula), and DC 5263 (genu recurvatum).  These disorders are not shown in the record for the period on appeal and application of those diagnostic codes is not warranted. 

Turning to the evidence, an August 2017 Board remand was undertaken to provide a retroactive medical opinion based on the Veteran's medical record, specifically to focus on an August 2006 orthopedic examination.  The clinician was directed to make the best efforts to retroactively apply the holding of Correia when looking at the August 2006 orthopedic examination.  Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

Four orthopedic providers provided input for the resulting October 2017 retroactive medical opinion.  In interpreting the August 2006 orthopedic examination, the October 2017 clinicians found that the Veteran's right knee extension was -5 to 0 degrees of both active and passive range of motion, and that his right knee flexion was 0 to 130 degrees of both active and passive range of motion.  Measurements were taken on nonweight-bearing, and so no range of motion was provided for weight-bearing.  

The August 2006 examination noted that crouching was restricted to: "3/5. Balancing is needed."  This was interpreted in the October 2017 clinicians to mean that the Veteran had difficulty bending his knees while bearing weight.  There was some weakness of both upper thigh muscles, and restrictions in climbing stairs and a general feeling of instability in the legs and knees. There was no observation or measurement of flare-ups.  

This examination showed noncompensable range of motion for both right knee extension and flexion when solely measuring range of motion. A 10 percent rating was granted under DC 5261 for limitation of extension. The right knee extension was not limited; however, given that there was pain and instability on weight bearing, a 10 percent rating under DC 5261 appropriately accounted for his symptoms. 

Considering DC 5003 in evaluating the appeal, an April 2004 MRI of the right knee did not show arthritis; similarly, an August 2006 X-ray did not reveal arthritis.  A rating under DC 5003 for arthritis requires X-ray evidence of its presence.  As such, X-ray evidence of arthritis was not shown during the period on appeal and DC 5003 is not for application.

Next, the Veteran's right knee disability would not have been rated higher under a different diagnostic code.  The knee disability was previously rated under DC 5299-5257 by analogy, although this was changed in the March 2011 Board decision.  A physician in May 1999 recorded that the Veteran's cruciate ligaments and collateral ligaments were normal.  He reported instability of the knee in May 2006 and August 2006 but the clinical evidence did not exist to support a higher under DC 5257, which could require a showing of moderate recurrent subluxation or lateral instability. 

Further, DC 5258 is not applicable despite the Veteran's 1989 right knee surgery.  He reported and private medical records from May 1999 and August 2006 confirmed that he underwent right knee surgery in 1989; however, the records are not in the file.  Nonetheless, May 1999 private medical records, an April 2004 MRI, and a January 2007 surgical record all established that he did not have a meniscal tear or dislocation of the semilunar cartilage.  Even if he Veteran did exhibit such symptoms prior to his 1989 meniscus surgery, medical evidence confirms a lack of the requisite symptomatology for the period on appeal.  As such, DC 5258 does not apply.    

Next, the record does not support a separate rating for flexion under DC 5260 nor would he have received a higher rating if evaluated under this diagnostic code.  The August 2006 orthopedic examination, as interpreted in the October 2017 clinicians, that the right knee flexion on both active and passive range of motion was 0 to 130 degrees.  For a noncompensable rating under DC 5260, the range of motion must be restricted to 60 degrees.  This evidence clearly does not support a rating in excess of 10 percent.

Consideration of DC 5259 for removal of semilunar cartilage was previously considered.  It was reasoned that the prior knee surgery was not compensable under DC 5258 but limitation of motion could be considered under DC 5259 when it is a direct result of a surgery to removal semilunar cartilage.  However, as the Veteran is rated for limitation of motion, application of DC 5259 is not warranted.  

The Court's September 2012 memorandum decision found that the application of DC 5259 in the March 2011 Board was insufficient for purposes of discounting extraschedular consideration without a more thorough  discussion of how the diagnostic code encompassed the Veteran's relevant symptomatology.  As such, the RO has found and the Board finds that the choice of DC 5261, also used to describe the Veteran's right knee disability after August 1, 2007, more accurately approximates his disability.     

The Veteran highlighted several pieces of medical evidence to support his claim.  Specifically, he emphasized a July 1983 medical record that reported he had a lot of pain while walking and a burning sensation beneath his knee and that there should be no running or standing for longer than twenty minutes.  As noted, he had knee surgery in 1989 and did not appear to have similar symptomatology when he filed a claim for service connection in 2005.  He further generally contends that his knee disability has only increasingly worsened throughout the decades; however, given surgical intervention and treatment, increasing severity cannot be assumed without supporting evidence of record.

Next, the August 2006 medical report mentioned that chronic advanced knee joint pain may have started as early as 1987, with feelings of instability in the legs and knee joints, and that the Veteran used a cane for ambulation.  That same report also examined how the combination of the Veteran's knee disabilities, multiple foot disabilities, lumbar spine disabilities, and hip disabilities impacted his ambulation and stability.  

The report does not isolate the impact that the Veteran's right knee disability on appeal has on his instability and gait, but focused instead on the impact of his collective disabilities.  The May 1999 medical record he cited regarding pain and numbness that he felt in both of his legs after prolonged sitting was describing his thoracic and cervical spine disabilities, and not associated with his right knee disability.  

The Veteran is competent to report symptoms, but not make medical diagnoses or provide medical opinions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore while he is to offer that he had continuous pain in both knees and was unable to sit for any period of time in his May 2006 notice of disagreement, the medical evidence specifically highlighting the disability of his service-connected right knee disability is more probative in assigning a rating.  

Given his interlocking disability picture, his inability to walk long distances or sit for long periods of time requires a medical opinion associating these as symptoms of his right knee disability, as opposed to his foot, hip, back or spine disabilities.  As such, this medical evidence is insufficient to warrant a higher initial rating of the Veteran's right knee disability prior to January 2007.                  

Entitlement to a TDIU Prior to May 15, 2006

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.  Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

A TDIU may be assigned, if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a). 

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for TDIU is because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Prior to May 15, 2006, the Veteran's disability was rated at 60 percent, effective July 2015.  When a veteran's combined total disability is less than 100 percent, they may still be granted a TDIU if the combined rating is 70 percent or more with a single disability that is rated at 20 percent or more, or if one disability is rated at 60 percent or more. 38 C.F.R. § 4.16(a).  

The August 2011 Board remand was ordered to determine whether the Veteran was entitled to an increased initial rating of his right knee disability.  A schedular TDIU could then be potentially awarded if a sufficient increased rating was assigned.  As discussed above, the medical evidence of record was insufficient to show that the Veteran was entitled to a higher initial rating.  Therefore the service-connected disabilities do not reach the schedular thresholds under 38 C.F.R. § 4.16(a). 

As such, the VA may refer the claim to the Director, Compensation Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The claim was most recently referred to the Director in September 2016.  In October 2016, the Director recommended to deny the benefit.  The opinion found that there was not sufficient medical evidence showing hospitalizations, emergency room visits, surgical procedures or intensive treatment for the service-connected disabilities, and that the evidence does not support the contention that service-connected disabilities prevented him from obtaining gainful employment for any time period prior to May 15, 2006.

The Veteran submitted evidence of his prior work experience in May 2006 and September 1997 VA Forms 21-8940 showing that he was employed as a factory worker from January 1992 to November 1993, an auto mechanic from December 1993 to October 1994, as a warehouse worker from October 1994 to May 1995, and as a truck driver from January 1996 to April 1997.  In addition, he had completed one year of college.

In the VA Form 21-8940 completed in September 1997, the Veteran reported he was unable to work on account of his bad vision.  He has disabilities that render him legally blind, however those disabilities are not service-connected.  There is ample evidence in the record that he was not able to work during the period on appeal based on his vision, however, neither nonservice-connected disabilities nor advancing age may be considered in the determination to grant a TDIU.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran submitted a private medical opinion in May 2010, in which a physician made the determination that the Veteran was unemployable on account of his service-connected lumbar and knee disabilities alone since at least 1999.  The physician stated that in his surgical opinion, it was likely the Veteran's low back problems contributed to the worsening of his right knee as his gait was significantly altered.  The Veteran's wife submitted a statement in May 2001 that he had tried retraining for blindness, but was unable to complete the training due to his service-connected back problems.

Social Security Administration (SSA) medical records from June 1999 noted that given the Veteran's spinal disability, that light work on the general job market in consideration of qualitative restrictions would be possible on a full time basis. The physician further surmised that after appropriate retraining in a school for the blind, a full-time functional pattern for light activities would likely emerge.  

Separate SSA records from May 1999, noted that from a surgical perspective, while he was no longer employable in his former job as a truck driver, that he could, without consideration of the significant visual impairments, be still suitable for light work in sensible changing rhythm without heavy lifting and carrying, without the aid of technical aids, without frequent stopping, and without excessive stress on the lumbar vertebral column and forced attitude on a full-time basis.  The Veteran was scheduled for but unable to attend retraining as a telephonist in March 1999 on account of lower back pain.  As such, from a surgical viewpoint, a retraining in a school for the blind would have been possible.
 
There is evidence in the record that both supports and rebuts the Veteran's contention that he entitled to a TDIU prior to May 15, 2006.  There is limited medical evidence in the record focusing on the Veteran's employability during that time period especially evidence that separates out the impact of his visual impairment against his service-connected disabilities.  

As the Veteran was not entitled to a TDIU during this time period, the Director of Compensation Service's recommendation is afforded significant probative weight. The Director found that medical evidence did not reveal the frequent hospitalizations and emergency room visits associated with extraschedular ratings, and that there lacked evidence showing that his service-connected disabilities specifically prevented him from finding employment.  

Also very probative are the SSA records from 1999, shortly after the Veteran stopped working.  They both delve into his overall disability picture, and provide an opinion on his ability to find employment based on his service-connected knee and back disabilities separate from his visual impairment.  This is more probative than the May 2010 private medical opinion, as the SSA records contain contemporaneous medical examinations and opinions during the time considered on appeal.  

Similarly, while the Veteran and his wife have attested that he was unable to complete retraining for blindness due to his service-connected back injury in at least once instance, the 1999 SSA medical records gave a full accounting of his back and knee disabilities, and recommended retraining for blindness as appropriate.  It follows that the physicians writing the 1999 SSA medical records would not have recommend that the Veteran engage in retraining for blindness if they found him medically unable to do so on account of his back and knee disabilities.  As such, TDIU prior to May 15, 2006, is denied.

Finally, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  
  

ORDER

An initial rating in excess of 10 percent for chondromalacia patella of the right knee, status post patella replacement, prior to January 23, 2007,  is denied.

TDIU prior to May 15, 2006, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


